DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as obvious over Kieser et al (U.S. 5,083,244) in view of Nehls et al (PG-PUB US 2011/0266717).
Regarding claim 1, Kieser et al disclose a microwave treatment apparatus (ABSTRACT). The apparatus comprises
(1) a chamber 5 made of metal , and having a first end at wall 7 and a microwave window 14 for directing the microwaves into the chamber 5 (i.e. a vessel made of a microwave-reflective material……, Figures 1-3, col. 4, line 20-32);
(2) a screen 9 within the chamber 5 to divide the chamber 5 into several portions (i.e. a first filter……, Figures 1-3, col. 4, line 22-23 & col. 6, line 13-14);
(3) a reflector 10 provided within the chamber 5 to divide the chamber into several portions and positioned closer to the wall 7 than the window 14 (i.e. a first reflector member……, Figures 1-3, col. 4, line 25-26),
The screen 9/8 is fully capable of separating solids from contents in the chamber, hence “a first filter”.
Kieser teaches a reflector 10 (Figure 1, col. 4, line 25-26), but does not teach the reflector having holes smaller than a half-wave length of the microwaves. However, Nehls et al disclose a microwave treatment apparatus (ABSTRACT). Nehls teaches that the apparatus comprises a microwave unit 50 and microwave reflector 60/62, wherein the reflector may be constructed as a meshed metal grid plate having apertures smaller than a half wavelength of the microwaves (Figure 1, paragraph [0143]). The teaching of Nehls shows that a reflector having apertures smaller than a half wavelength of the microwaves is an equivalent reflector configuration in a microwave treatment apparatus. Therefore, it would be obvious for one having ordinary skill in the art to utilize a reflector having apertures smaller than a half wavelength of the microwaves because it is an art-recognized equivalent.
The device of Keiser/Nehls comprises a reflector having apertures which is fully capable of allowing at least one of the component (e.g. gas) having passed therethrough to pass through the screen/filter.
The limitations of “solids that are to be separated” and “contents held in the vessel” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 2, Kieser teaches that the reflector 10 is between the screen 9 and the window 14 (Figures 1-3). 
Regarding claim 3, Kieser teaches that the reflector 10 is arranged over the screen 9 (Figure 3).
Regarding claim 4, Kieser teaches that the reflector 10 is between the screen 9 and the window 14 (Figures 1-3) and is fully capable of allowing solids to pass thererthrough. 
Regarding claim 5, Kieser teaches the reflector 10 is arranged over the screen 9 (Figure 3), collectively as being a first reflecting filter. 
Moreover, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, it would be obvious for one having ordinary skill in the art to integrate the screen 9 and the reflector 10 as a first reflecting filter.
Regarding claim 6, Kieser teaches that the chamber 5 has a second end at wall 6, the window 14 is provided between the wall 6 and wall 7, and a screen 8 is on the wall 6 (Figures 1-3, col. 4, line 20-30). Kieser teaches that more reflector may be utilized to achieve additional mixture of waves (col. 4, line 57-59) and another reflector may be arranged at the wall 6 (Figures 1-3).
Therefore, it would be obvious for one having ordinary skill in the art to utilize another reflector arranged at the wall 6 in order to achieve additional mixture of waves.
Regarding claim 7, Kieser teaches that the other reflector 10 is between the screen 9 and the window 14 (Figures 2 & 3).
Regarding claim 8, Kieser teaches that the reflector 10 is arranged over the screen 9 (Figures 2 & 3).
Regarding claim 9, Kieser teaches that the other reflector 10 is between the screen 9 and the window 14 (Figures 2 & 3)
Regarding claim 10, Kieser teaches the reflector 10 is arranged over the screen 8 (Figures 2 & 3), collectively as being a first reflecting filter.
Regarding claim 11, Kieser teaches that an opening is provided at the wall 7 (Figures 1-3).
Regarding claim 12, Kieser teaches that an opening is provided at the wall 7 and another opening is provided at the wall 6 (Figures 1-3).
Regarding claim 13, Kieser teaches that the wall 7 is at a lower portion of the chamber 5 (Figures 1-3).
Regarding claim 14, Kieser teaches that the window 14 is provided between the wall 6 and the wall 7 for performing radiation from the horn radiation 15 (Figures 1-3, col. 4, line 30-32).
Regarding claim 15, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 16, it has been held that that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the container a non-round shape since such a modification would have involved a mere change in shape of a component. Thus, utilizing a cylindrical chamber is within ordinary skill in the art. The screen 9 and the reflector 10 are provided at the wall 7 to obstruct the first end of the chamber while the screen 8 and another reflector are provided at the wall 6 to obstruct the sector end of the chamber (Figures 1-3).
Regarding claim 17, the apparatus comprises a column (Figures 1-3). 
Regarding claim 18, the cited limitation is for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Regarding claim 19, the cited limitations are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 20, Kieser teaches a multimode system (col. 4, line 46-54).
Regarding claim 21, Kieser teaches a horn radiation 15 (Figures 1-3, col. 4, line 30-33).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-21 are rejected.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795